Citation Nr: 1512479	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  13-34 592	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE


Whether the Veteran is entitled to additional vocational rehabilitation training under the provisions of Chapter 31, Title 38, United States Code, after a declaration of rehabilitation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from February 1991 to April 1998.

This matter comes to the Board of Veterans Appeals (Board) on appeal from a December 2012 determination of the Vocational Rehabilitation and Employment staff at the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the VBMS file contains a statement of the case issued in March 2014 on claims for increased ratings for a lumbar spine disability, right lower extremity radiculopathy, left lower extremity radiculopathy, headaches, and a right shoulder disability.  The Veteran did not perfect an appeal of these claims.  As such, no action by the Board is required as to these claims.

The Board reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision.



FINDING OF FACT

In January 2015, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw from appeal the claim of entitlement to additional vocational rehabilitation training under the provisions of Chapter 31, Title 38, United States Code, after a declaration of rehabilitation.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by Veteran have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In January 2015, the Veteran withdrew from appeal the claim of entitlement to additional vocational rehabilitation training under the provisions of Chapter 31, Title 38, United States Code after a declaration of rehabilitation.  See VBMS Entry January 8, 2015.  He reiterated his request to withdraw the appeal in February 2015 and March 2015 letters.  Thus, there remain no allegations  of errors of fact or law for appellate consideration of this matter.  Accordingly, the Board does not have jurisdiction to review the claim and it must be dismissed.


ORDER

The appeal is dismissed.




		
VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


